Citation Nr: 9911000	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to compensation resulting from an injury incurred 
during Department of Veterans Affairs nursing home care under 
the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant's wife and [redacted]



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefit sought.  The 
veteran had active service from April 1943 to March 1945.  In 
October 1996, the veteran was deemed incompetent for VA 
purposes.  His wife, the veteran's guardian, appealed the 
rating decision.


FINDING OF FACT

In April 1995, at a Nursing Home Care Unit at the VA medical 
center in Knoxville, Iowa, the veteran fell, suffering a head 
injury.


CONCLUSION OF LAW

There is no legal merit to the appellant's claim for 
compensation benefits under 38 U.S.C.A. § 1151 as a result of 
the veteran's fall.  38 U.S.C.A. §§ 1151, 5107 (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The facts in this case are not in dispute.  The veteran, who 
had been diagnosed with degenerative dementia, was a resident 
of the Nursing Home Care Unit at the VA medical center in 
Knoxville, Iowa, in April 1995.  On April 8, 1995, while 
ambulating to the bathroom, the veteran fell over backwards, 
striking his head.  This resulted in a subdural hematoma, 
which was then treated at the VA medical center in Iowa City.  
As part of this claim, the veteran was provided a VA 
examination in March 1997.  The examiner stated that the 
veteran had an Alzheimer-type dementia, and that the April 
1995 fall produced a superimposed brain injury in addition to 
the dementia.  The claims file contains treatment records 
pertaining to the veteran's treatment of both his dementia 
and the residuals of the fall.

In July 1998, the veteran's wife, his guardian, sitting at 
the RO in Des Moines, was provided a videoconference hearing, 
with the undersigned Member of the Board sitting in 
Washington, D.C.  She related the veteran's current 
symptomatology and the events surrounding the fall.  In 
addition, she submitted a videotape of the veteran, and 
waived RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (1998).  This videotape has been reviewed by the 
Board, and showed the veteran's level of functioning.

Initially, this claim is not to be determined on a "well 
grounded" basis.  The United States Court of Appeals for 
Veterans Claims (Court) has "noted that the use of the term 
'well-grounded' should be confined to an evidentiary context.  
'[W]here the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the BVA terminated 
because of the absence of legal merit or the lack of 
entitlement under the law'."  See Shields v. Brown, 8 Vet. 
App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)].

The appellant's claim is premised on 38 U.S.C.A. § 1151 (West 
1991), which provides that where a veteran suffers an injury 
or an aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, or vocational rehabilitation, compensation shall 
be awarded in the same manner as if such disability were 
service connected.  She implicitly asserts that the veteran's 
stay at the VA nursing home at the time of his fall in April 
1995 falls within the rubric of VA hospital or medical 
treatment.  As such, she contends that the veteran's fall at 
the nursing home is within the scope of 38 U.S.C.A. § 1151.

However, the term "nursing home care" has been defined by 
statute as the accommodation of convalescents or other 
persons who are not acutely ill and not in need of hospital 
care, but who require nursing care and related medical 
services, if such nursing care and medical services are 
prescribed by, or are performed under the general direction 
of, persons duly licensed to provide such care.  Such term 
includes services furnished in skilled nursing care 
facilities, in intermediate care facilities, and in combined 
facilities.  It does not include domiciliary care.  
38 U.S.C.A. § 101(28) (West 1991).  Thus, by definition, 
nursing home care is separate and distinct from 
hospitalization, and hence, the veteran's tenure at the VA 
Nursing Home Care Unit in Knoxville at the time of his April 
8, 1995, fall is not the equivalent of VA hospitalization.  
Accordingly, a grant of compensation under 38 U.S.C.A. § 1151 
for VA hospitalization is not warranted as a matter of law.

In the alternative, the question remains as to whether the 
veteran's tenure at the VA Nursing Home Care Unit in 
Knoxville can be construed as VA medical treatment.  A review 
of nursing notes immediately prior to his April 8, 1995, fall 
does not show that the veteran was receiving VA medical 
treatment for any acute medical illness at that time.  
Rather, it appears that the veteran was actually residing 
there due to his Alzheimer's-form of dementia.  Further 
review of the record does not show that the veteran's 
dementia was being treated as a disease entity by the VA at 
the time, with the ultimate goal of reducing symptomatology 
or eradicating the disease.  Looking at the veteran's time at 
the VA Nursing Home Care Unit in context, it is clear that 
the goal was rather to make the remaining time of the veteran 
as comfortable as possible.  Thus, the Board finds that the 
veteran was not receiving VA treatment within the rubric of 
38 U.S.C.A. § 1151.

In light of the fact that the veteran was not receiving VA 
hospital, medical or surgical treatment, or vocational 
rehabilitation at the time of his fall, the veteran's injury 
is not amenable to compensation under 38 U.S.C.A. § 1151.  
Accordingly, the Board concludes that there is no legal basis 
for a grant of compensation.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107 (b)(West 1991).


ORDER

Entitlement to compensation based upon residuals of a head 
injury pursuant to 38 U.S.C.A. § 1151 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

